NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0876-15T3


AL KHAYAL AL DHAHABI
JEWELRY, LLC,

        Plaintiff-Appellant,

v.

KAVVERI TELECOM PRODUCTS
LIMITED; QUALITY COMMUNICATIONS
SYSTEMS, INC. d/b/a KAVVERI
TECHNOLOGIES AMERICAS; C.
SHIVAKUMAR REDDY,

        Defendants-Respondents,

and

NEW ENGLAND COMMUNICATIONS,
INC. d/b/a KAVVERI TECHNOLOGIES
AMERICAS; RH KASTURI; CHENNAREDDY
UMA REDDY,

     Defendants.
___________________________________

              Telephonically argued May 1, 2017 –
              Decided June 1, 2017

              Before Judges Lihotz, Hoffman and O'Connor.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Docket No. L-
              6206-13.
           Michael S. Horn argued the cause for
           appellants (Archer & Greiner, P.C., attorneys;
           Mr. Horn and Patrick Papalia, on the briefs).

           Philip J. Cohen argued the cause for
           respondents (Kamensky, Cohen & Riechelson,
           attorneys; Mr. Cohen, on the brief).

PER CURIAM

     Plaintiff Al Khayal Al Dhahabi Jewelry, LLC, a corporation

organized and operating in Dubai, United Arab Emirates, appeals

from a series of orders, which ultimately resulted in the dismissal

without prejudice of its complaint.             Defendants, Kavveri Telecom

Products     Ltd.,     Kavveri     Technologies    Americas,    and    Quality

Communications Systems, Inc., d/b/a Kavveri Technologies Americas,

are related corporate entities. The parent company Kavveri Telecom

Products, Ltd., which is organized and based in Bangalore, India,

allegedly guaranteed payment of a $3.1 million loan transferred

in July 2012 by plaintiff to Kavveri Technologies Americas, a

Delaware corporation, to purchase business assets in New Jersey,

which became defendant Quality Communications Systems, Inc.                 The

loan was to be secured by defendants' pledge of 50% of the

outstanding stock of Kavveri Technologies Americas and personally

guaranteed    by     defendants'    corporate     directors,   C.   Shivakumar

Reddy, R.H. Kasturi, and Chennareddy Uma Reddy.            Defendants raise

various defenses, including denying that the money purportedly



                                        2                              A-0876-15T3
loaned   by     plaintiff   was   received   by   Quality   Communications

Systems, Inc.

    The complicated transaction is unaccompanied by documents

typical to commercial loans.        Email correspondence in the record

suggests the money transfer was pursuant to "hawala."

              The hawala system is widely used in Middle
              Eastern and South Asian countries, and is
              primarily used to make international fund[]
              transfers.   Though there are many forms of
              hawala, in the paradigmatic hawala system,
              funds are transferred from one country to
              another through a network of hawala brokers
              (i.e., "hawaladars"), with one hawaladar
              located in the transferor's country and one
              in the transferee's country. In this form, a
              hawala works as follows: If Person A in
              Country A wants to send $1,000 to Person B in
              Country B, Person A contacts Hawaladar A in
              Country A and pays him $1,000.    Hawaladar A
              then contacts Hawaladar B in Country B and
              asks Hawaladar B to pay $1,000 in Country B
              currency, minus any fees, to Person B.     The
              effect of this transaction is that Person A
              has remitted $1,000 (minus any fees) to Person
              B, although no money has actually crossed the
              border between Country A and Country B.

              Eventually, Hawaladar B may need to send money
              to Country A on behalf of a customer in Country
              B; he will then contact Hawaladar A, with whom
              he now has a credit due to the previous
              transaction. Hawaladar A will remit the money
              in Country A to the designated person there,
              thus clearing the debt between the two
              hawaladars.     Typically, Hawaladar A and
              Hawaladar B would engage in many parallel
              transactions moving in both directions.       A
              number of transactions might be required
              before the books are balanced between the two
              hawaladars.    If after some period of time

                                      3                            A-0876-15T3
            their    ledgers   remain   imbalanced,   the
            hawaladars may "settle" via wire transfer or
            another,    more  formal  method   of   money
            transmission. The hawala system operates in
            large part on trust, since, as in the example
            above, a hawaladar will remit money well
            before he receives full payment, and he does
            so without the benefit of a more formal legal
            structure to protect his investment.

            [U.S. v. Banki, 685 F.3d 99, 103 (2d. Cir.
            2012).]

     Plaintiff filed its complaint in the Law Division alleging

numerous causes of action related to the failure to repay the

alleged debt.     After extensive motion practice not directed to

plaintiff's substantive causes of action, defendants moved for

summary judgment dismissal, arguing plaintiff lacked standing to

sue in New Jersey because it did not have a certificate of

authority, under N.J.S.A. 14A:13-11.         The trial judge agreed and

dismissed the complaint without prejudice.           Thereafter, plaintiff

obtained    a   certificate   of   authority    on    September   8,     2015.

Plaintiff moved for reconsideration of the August 28, 2015 order,

and sought to reinstate its complaint.         The trial court denied the

motion suggesting a new complaint must be filed.                  Plaintiff

appealed.

     On December 16, 2015, the trial judge issued an amplification

of his opinion, which denied plaintiff's motion to reinstate the

complaint without prejudice.        Before     this     court,    plaintiff


                                     4                                 A-0876-15T3
argues the trial judge erred in denying summary judgment to

plaintiff and in dismissing the complaint without prejudice.                          It

also maintains the order denying plaintiff's motion to restore its

pleadings once a certificate of authority was issued was an abuse

of discretion.            In the notice of appeal, plaintiff includes

additional challenges, which also attack interlocutory orders.

      During oral argument, we were informed plaintiff filed a

second action and trial in that matter was scheduled.                      Plaintiff

acknowledged the trial judge had not considered the effect, if

any, of the timing of the new action.                   Moreover, the record is

silent on this issue.

      In   light     of    these    facts,      we    conclude   this   matter        is

interlocutory and must be dismissed.                  See, e.g., Ruscki v. City

of   Bayonne,   356       N.J.     Super.    166,     168-69   (App.    Div.     2002)

(dismissing     as        interlocutory         a    matter    dismissed    without

prejudice); Richard A. Pulaski Constr. Co. v. Air Frame Hangars,

Inc., 195 N.J. 457, 462 n.5 (2008) (observing, generally, a

dismissal without prejudice is not appealable of right).

      Certainly, a denial of summary judgment is interlocutory, and

not appealable of right.            A denial of summary judgment "decides

nothing and merely reserves the issue for future disposition."

Gonzales v. Ideal Tile Importing Co., Inc., 371 N.J. Super. 349,

356 (App. Div. 2004).            Second, we understand plaintiff maintains

                                            5                                  A-0876-15T3
it may suffer prejudice because of the prior dismissal, cf. Scalza

v. Shop Rite Supermarkets, Inc., 304 N.J. Super. 636, 639 (App.

Div. 1997) (noting a dismissal without prejudice may be appealable

of right if the statute of limitations bars a subsequent action);

however, the question of whether actual prejudice arises was

neither   presented   to   the   trial   judge   nor   argued   on   appeal.

Accordingly, we decline to consider the matter at this stage,

noting trial is imminent.

     Appeal dismissed.




                                    6                                A-0876-15T3